John E. Jennings, Judge. This is an unemployment compensation case. Neither party is represented by counsel and no briefs have been filed. The claimant, Tracy Jennings, worked in appellant’s bakery as a packaging room helper and in loading ovens with bread until March of 1990 when she took a medical leave to have surgery performed for carpal tunnel syndrome. She was released by her doctor to return to work on August 18,1990. She attempted to return to her former duties but found that she could not physically perform the work. When the claimant asked the employer whether there was any work which she could physically do, she was told that there was not. The Board of Review found that she had been discharged and allowed benefits. The document which serves as a notice of appeal to this court is a letter from Barbara Oswald, the personnel director of Holsum Shipley Baking Company. The letter states: We would like to “petition for review” the decision in this case. Shipley Baking Company does not wish to appeal the decision that benefits be allowed. Shipley Baking Company from the onset of this claim has asked that the statutory provision involved be under “Law: A.C.A. 11-10-513(b)”; that her reasons for leaving her job were after making a reasonable effort to preserve her job rights, she left because of her injury. [Emphasis in original.]  We do not reach the question of whether the Board’s finding that the claimant had been discharged is supported by substantial evidence, because to do so would merely constitute an advisory opinion. See generally Cozad v. State, 303 Ark. 137, 792 S.W.2d 606 (1990); Dilday v. State, 300 Ark. 249, 778 S.W.2d 618(1989). As a general rule, no appeal lies from findings of fact, conclusions of law, or “mere rulings.” 4 Am. Jur. 2d Appeal and Error §76(1962). The posture of the present case is analogous to that presented to the supreme court in Long v. Henderson, 249 Ark. 367, 459 S.W.2d 542 (1970). There the court said: Appellee asserts that the court erred in excluding consideration of the evidence relating to the broken leg received by Ruth Henderson in her fall, contending that the evidence linked the 1967 automobile accident with the 1968 fall from the truck. However, she says, “Appellee wants the issues on the cross appeal decided but does not want a remand if a direct appeal is affirmed”. We decline to grant the request to determine this issue, having stated that we do not render advisory opinions. Kays v. Boyd, 145 Ark. 303, 224 S.W. 617 (1920).  Likewise, the appellant in the case at bar asks us, in effect, to affirm the decision of the Board of Review but to change the basis for the decision. Under the authority cited above we decline to do so. The appeal is dismissed; see Beatty v. Clinton, 299 Ark. 547, 772 S.W.2d 619 (1989). Cracraft, C.J., concurs in the result. Cooper and Mayfield, JJ., dissent.